Winslow, J.
This is a taxpayer’s action in equity to set aside an alleged illegal contract for the purchase of a road machine and to enjoin the collection of taxes to pay therefor. The allegations of the complaint are substantially identical with the allegations of the complaint in the action of Siegel v. Liberty, ante, p. 470, the only difference being that the purchase of the road machine in the present action *476was made by the town on behalf of road district number 9 in said town, of which the . plaintiff, Matthew Siegel, is alleged to be a taxpayer, and the fact that it is not alleged in the present complaint that the name of the superintendent of said road district was signed to the petition without authority.
The case is ruled by the* decision in the case of Siegel v. liberty, supra.
By the Court.— Order reversed, and action remanded with directions to overrule the demurrer to the complaint.